Citation Nr: 0926056	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  01-02 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for asthma, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

The Veteran and his wife provided testimony at a travel board 
hearing before the undersigned Veterans Law Judge in November 
2005.  The claims file includes a transcript of the hearing.

This matter was previously remanded in June 2007 for 
additional development, and is now ready for adjudication.


FINDING OF FACT

The medical evidence of record demonstrates that the 
Veteran's bronchial asthma is characterized by FEV-1 no lower 
than 56 percent of predicted and FEV-1/FVC of no lower than 
56 percent of predicted; the Veteran's asthma has not 
required monthly visits to a physician for exacerbations or 
at least three courses of systemic corticosteroids per year.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
bronchial asthma have not been met.  3838 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 4.96, 4.97, Diagnostic Code 6602 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2008).  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The Veteran seeks a rating greater than 30 percent for his 
asthma, which is currently rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008), bronchial asthma.  It provides 
for a 60 percent evaluation for FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
With FEV-1 that is less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high does corticosteroids or 
immuno-suppressive medications warrants a 100 percent rating.  
38 C.F.R. § 4.97, Diagnostic Code 6602.  

The explanatory comments in the Federal Register make clear, 
post-bronchodilation pulmonary function test results are to 
be used in evaluating the severity of the lung disease under 
the Schedule.  61 Fed. Reg. 46,720, 46, 723 (Sept. 5, 1996).  

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  
The Board notes that Diagnostic Code 6602 is not among the 
diagnostic codes noted under 38 C.F.R. § 4.96(d).  Further, a 
review of the regulatory changes which affect the current 
claim, reveals that all regulatory changes pertinent to this 
claim are non-substantive in nature, and merely interpret 
already existing law.

The Board remanded this matter in June 2007 for the Veteran 
to undergo a new VA examination.  The most recent VA 
examination of record at that time was dated August 2001, and 
deemed too old to adequately evaluate the Veteran's current 
condition.

The Veteran was scheduled for a VA examination in July 2007; 
however, the Veteran did not appear for the exam.  The 
Veteran indicated that he was in Arizona due to health 
reasons and asked to be reevaluated after he returned in 
October 2007.

The Veteran was scheduled for a VA examination in July 2008; 
however, the Veteran did not appear for the exam.  The 
Veteran's spouse indicated in a statement dated August 2008, 
which was signed by the Veteran, that the Veteran missed his 
VA examination appointment because he did not want to take 
another pulmonary test as the testing procedures are too 
painful.  The Veteran did not reschedule the appointment.

The Board finds this statement clearly indicates that the 
Veteran does not want another VA examination scheduled. 

While the Board is mindful of the difficulties in taking such 
an examination, even under medical supervision, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655(a), (b) (2008).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) (not travelling 
distance).  The Veteran has not provided evidence of "good 
cause" for failing to report to his VA examination.

Under 38 C.F.R. § 3.655(b), the claim must be denied in light 
of the failure of the Veteran to attend a VA examination in 
this increased rating claim.  On this basis alone, the claim 
must be denied.

In any event, even if the Board decided the Veteran's claim 
based on the evidence of record, there is no basis to grant 
this claim.  The Veteran refused to attend the VA 
examination; thus, the most recent pulmonary function test 
results are dated August 2001.  The August 2001 VA 
examination shows the Veteran's FEV-1 at 98 percent predicted 
and his FEV-1/FVC at 95 percent.  Since his FEV-1 is not less 
than 56 percent predicted, and his FEV-1/FVC is not less than 
56 percent, an increased evaluation is not warranted based 
upon the pulmonary function test.

The second way the Veteran may establish a 60 percent 
evaluation for asthma is to show that he required at least 
monthly visits to a physician for required care of 
exacerbations.  The Veteran has not asserted, and the medical 
records do not show, that he has required monthly visits for 
required care of bronchial asthma exacerbations.  Therefore, 
the Board finds that an increased disability rating is not 
warranted under this criteria.

Finally, a Veteran may be entitled to a 60 percent disability 
rating if he has required at least three courses per year of 
systemic corticosteroids for his asthma.  A review of the 
medical evidence shows that his medications, including 
albuterol and Fluticasone, consist primarily of inhalers 
which are not a systemic corticosteroids.  The Board notes 
that daily use of inhalator therapy is contemplated by the 
criteria for the 30 percent rating that has already been 
assigned.  Accordingly, the Board concludes that an increase 
to a 60 percent rating under the rating criteria is not 
warranted.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Veteran may always advance a new 
claim for an increased rating should his asthma increase in 
severity in the future; however, based on the evidence 
currently of record, an increased rating is not warranted.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's asthma disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by his bronchial asthma disability.  The 
evidence does not reflect that the Veteran's asthma 
disability, alone, has caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in September 2008 that fully addressed all 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has he been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in December 2008, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and Social Security Administration records.  
The Veteran submitted statements and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

The Veteran was provided a VA examination in August 2001.  He 
was also provided with the opportunity to attend a VA medical 
examination in July 2007, July 2008, and August 2008 to 
determine the current status of his disability.  He chose to 
forego the examinations.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


